Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 12/29/2021 and 12/16//2021.
	Claim 23 has been amended.  Claims 4, 6, 11-12 and 20-21 have been cancelled.  Overall, claims 1-3, 5, 7-10, 13-19 and 22-23 are pending in this application.


Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claims 1, 17 and 22: the examiner’s statement of reasons for allowance not included in this action can be found in a prior Office action mailed on 10/18/2021.
	- Regarding claim 23: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a first port is fluidly attachable to a fluid source, wherein the first port is in fluid communication with the first fluid opening of the pump housing; a second port is in fluid communication with the second fluid opening of the pump housing; wherein the second port is spaced apart from the first port; wherein the first port is detachable from and reattachable to the pump housing and positionable to at least a first orientation that is transverse with respect to the second port and to at least a second orientation that is about non-transverse with respect to the second port; and wherein the second port is detachable from and reattachable to the pump housing and positionable to at least a first orientation that is transverse with respect to the .       
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The IDS (PTO-1449) filed on Dec. 29, 2021 has been considered.  An initialized copy is attached hereto.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746